DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-8 are pending.

Claim Objections
Claim 2 is objected to because at line 5, “for ground plate” should read --for the ground plate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-032032 (Hosokawa; the citations of which are taken from Applicant’s provided translation).
Regarding claim 1, Hosokawa discloses a protective fence (1) arranged uprightly to stand on a slope (101; see Figures 1-18), the protective fence comprising:

a protective net (13) spread between the plurality of supports, wherein each of the bottom portions of the plurality of supports is arranged to stand so as to be slidable in conjunction with the ground plate having a plurality of slide holes (32A) formed therethrough in a predetermined direction on the upper surface of the mortar layer for height adjustment (see, e.g., Figure 2).
Regarding claim 2, Hosokawa discloses the ground plate (32) is slidably fixed, through the plurality of slide holes, to a plurality of anchors (38) for the ground plate, arranged at the mortar layer for height adjustment, wherein the plurality of anchors for the ground plate are the same in number as the plurality of slide holes (see Figures 11 and 12).
Regarding claim 3, Hosokawa discloses the plurality of slide holes (32A) are formed so as to be parallel to one another along an inclination direction of the slope (see Figure 12, wherein the major axes of the slide holes are parallel).
Regarding claim 4, Hosokawa discloses the plurality of slide holes (32A) are formed so as to be parallel to one another along a direction orthogonal to an inclination direction of the slope (see Figure 12, wherein the minor axes of the slide holes are parallel).
Regarding claim 6, Hosokawa discloses the plurality of supports (21) and the ground plate (32) are of an assembly type (see Figure 11).
Regarding claim 7, Hosokawa discloses the plurality of supports (21) and the ground plate (32) are integrated elements of said protective fence (1; see, e.g., Figure 11).
Regarding claim 8, Hosokawa discloses the protective net (13) is mounted between an adjacent pair of the plurality of supports (21) as a span unit (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa.
Hosokawa discloses the protective fence according to claim 2, but does not expressly disclose the plurality of slide holes (32A) are formed so as to be parallel to one another along a direction slant to an inclination direction of the slope.
Applicant is reminded that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the slide holes of Hosokawa such that they are formed so as to be parallel to one another along a direction slant to an inclination direction of the slope, as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to make such a modification to rearrange the direction of the slide holes based upon environmental conditions. For instance, arranging the holes in a certain direction relative to the prevailing wind would aid in the fence being able to withstand the force from the wind.

Response to Arguments
Applicant’s arguments, see page 4, filed June 21, 2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments, see pages 5-8, with respect to the 102 rejection of claim 1 of Hosokawa have been fully considered but they are not persuasive. On page 7, Applicant asserts Hosokawa fails to disclose a mortar layer. The Examiner respectfully disagrees and directs Applicant’s attention to paragraph [0052], wherein a concrete layer may be provided on the slope. Further, on pages 7 and 8, Applicant asserts the holes 32A interpreted as the slide holes above do not constitute slide holes, but a merely “slots for position adjustment”. It is unclear how “slots for position adjustment” do not constitute slide holes, as the two terms denote holes that allow for translation of a further element within them. Further, paragraph [0029] sets forth the position of the ground plate may be adjusted (i.e. slid) via the holes 32A. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
August 9, 2021